In the
United States Court of Appeals
For the Seventh Circuit

No. 00-4144

Gail Levy Schaffner,

Plaintiff-Appellant,

v.

Glencoe Park District,

Defendant-Appellee.

Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 99 C 4714--Robert W. Gettleman, Judge.

Argued May 18, 2001--Decided July 5, 2001



  Before Easterbrook, Manion, and Evans,
Circuit Judges.

  Manion, Circuit Judge. Gail Schaffner
sued her employer, the Glencoe Park
District, alleging that it had
discriminated against her by failing to
promote her in violation of the Age
Discrimination in Employment Act, 29
U.S.C. sec. 621 et seq. (the "ADEA"). The
district court granted summary judgment
for the Park District, concluding that
Schaffner had not established a prima
facie case of age discrimination, and
that she failed to create a genuine issue
of material fact regarding whether the
Park District’s proffered reasons were
pretextual. Schaffner appeals. We affirm.

I.   Background

  Since 1985, Schaffner worked for the
Glencoe Park District as its Kids’ Club
Director, a seasonal, part-time position.
Over the years that Schaffner was
employed by the Park District, her
supervisors reviewed her performance,
finding it satisfactory in many
respects/1 and unsatisfactory in others.
For example, she was told that she was
unable to work harmoniously with others,
that she often exhibited bias in favor of
or against certain children, that she
failed to follow directives, and that she
failed to adequately plan programming for
the children. Nevertheless,
Schaffnercontinued working at the Park
District on a year-to-year basis, and as
recently as August 1999 was re-hired for
the position of Kids’ Club Director for
the morning program.

  In June 1999, Cheryl DeClerc, the Park
District’s Program Manager, posted a job
announcement for the year-round, full-
time position of Program Supervisor and
mailed a copy to Schaffner and all other
current Park District employees. The
position of Program Supervisor entails
overseeing several programs and
supervising between 12 and 14 people. The
job announcement, in relevant part,
stated:

Glencoe Park District seeks an energetic,
well organized, experienced professional
to supervise and lead a variety of
recreational programs that include before
and after school care, summer camps,
kindergarten enrichment, senior programs
and assist in the coordination of other
areas as assigned. Position requires
ability to handle multiple on-going
tasks, excellent communication skills and
ability to work well with and manage
others. Position entails administrative,
supervisor and direct program leadership
responsibilities.

REQUIRED EDUCATION: Bachelors Degree in
Education, Recreation, Social Work

  In late July 1999, Schaffner submitted
a handwritten letter of application,
along with a resume with
handwrittendeletions and corrections.
Schaffner holds a bachelor’s degree in
English and a partially completed
Master’s degree in Education. In her
position as Kids’ Director for the Park
District, she oversaw the before- and
after-school care of children in
kindergarten through second grade, and
supervised one to two employees. In
addition to her service at the Park
District, her former experience included
twelve years of teaching school.

  The Park District did not hire Schaffner
for the position of Program Supervisor.
At the time she was approximately 62
years old. Instead, in August 1999, it
hired Shannon Anderson, who was
approximately 25 years old. Ms.
Anderson’s typewritten letter of
application and resume detailed her
education and experience, which included
a bachelor’s degree in Recreation
Programming and four years of experience
with the YMCA where she oversaw two
programs and supervised 16 to 20
employees.

  After learning that she did not get the
job, Schaffner filed a complaint with the
Illinois Department of Human Rights and
with the EEOC on November 1, 1999,
claiming that the Park District
discriminated against her due to her age
by hiring Anderson since (1) Anderson was
"younger, less experienced and less
qualified" than she, (2) the Park
District’s reasons for not hiring her
were pretextual, and (3) she was "meeting
the legitimate expectations of her
employer at the time." On January 14,
2000, the EEOC issued Schaffner a right
to sue letter, and she subsequently filed
the present action in district court.

  The Park District moved for summary
judgment, and the district court granted
that motion, concluding that Schaffner
had not established that she was
qualified for the position, and thus had
failed to establish a prima facie case of
age discrimination. The court then went
on to decide that, even if Schaffner had
established a prima facie case, the Park
District had articulated four legitimate
reasons for its decision not to promote
Schaffner, and that there was no genuine
issue of material fact regarding whether
at least three of those articulated
reasons were a pretext for age
discrimination. Schaffner appeals the
district court’s decision granting
summary judgment to the Park District.

II.   Discussion

  We review a grant of summary judgment de
novo, considering the facts in the light
most favorable to the non-moving party.
See Ransom v. CSC Consulting, Inc., 217
F.3d 467, 468 (7th Cir. 2000). Summary
judgment is proper if the "pleadings,
depositions, answers to interrogatories,
and admissions on file, together with the
affidavits, if any, show that there is no
genuine issue as to any material fact and
that the moving party is entitled to a
judgment as a matter of law." Fed. R.
Civ. P. 56(c). See also Celotex Corp. v.
Catrett, 477 U.S. 317 (1986).
  The ADEA prohibits intentional
discrimination against persons who are
age 40 or over. See 29 U.S.C. sec.sec.
623(a)(1), 631 (a). A plaintiff may show
age discrimination directly or, as
Schaffner attempts to do here, by the
indirect, burden-shifting approach set
forth in McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973). Under this
latter method, the plaintiff must first
set forth a prima facie case of
discrimination. Once she does so, the
employer must articulate a non-
discriminatory reason for the employment
decision. The plaintiff must then present
evidence that the proffered reason was
pretextual. See id., 411 U.S. at 802-04;
Rummery v. Illinois Bell Telephone Co.,
250 F.3d 553, 556 (7th Cir. 2001).

A.   Prima Facie Case

  In order to set forth a prima facie case
of age discrimination for failure to
promote under the ADEA, a plaintiff must
show: (1) she was 40 or older, (2) she
applied for and was qualified for the
position sought, (3) she was rejected for
the position, and (4) someone
substantially younger than she was given
the position. See Rabinowitz v. Pena, 89
F.3d 482, 486 (7th Cir. 1996). The
parties do not dispute that Schaffner
established the first, third and fourth
requirements. However, the district court
concluded that Schaffner had not
established the second element because
she did not possess the educational
requirements necessary for the position.

  It is undisputed that the job posting
required the applicant to hold one of
several specific types of bachelor’s
degrees: Education, Recreation or Social
Work. Schaffner does not hold such a
degree; rather, she had a bachelor’s
degree in English. It is also undisputed
that the candidate that the Park District
chose to hire, Anderson, had a bachelor’s
degree in Recreation. Because Schaffner
does not possess one of the required
degrees for the position to which she
sought to be promoted, she was not
qualified for the position and she thus
has failed to establish a prima facie
case of discrimination.

  Schaffner argues, however, that her
extensive teaching experience, in
combination with her educational
background and her experience at the Park
District, ought to be considered the
equivalent of one of the specified
bachelor’s degrees. Rod Aiken, the
Director of Parks and Recreation for the
Park District, testified that the Park
District required a bachelor’s degree in
the areas specified because the
curriculum for such degrees provides
relevant training, as well as a
foundation that may increase the benefit
of the person’s experience. We need not
decide whether it is reasonable for an
employer to place value on the actual
receipt of a particular degree,
irrespective of the applicant’s
experience, and we will not presume to
mandate that the Park District equate
Schaffner’s teaching experience with an
actual degree in Education. "What the
qualifications for a position are, even
if those qualifications change, is
abusiness decision, one courts should not
interfere with. We do not tell employers
what the requirements for a job must be."
Gorence v. Eagle Food Ctr., 242 F.3d 759,
765 (7th Cir. 2001) (internal citation
omitted).

  Schaffner also argues that there is a
genuine issue of material fact regarding
whether she was qualified for the
position. Specifically, she argues that
because the Park District had previously
hired an applicant for the position of
Program Supervisor in 1998/2 who did
not possess the required degree, the
degree was not really a job
qualification. We disagree. When the Park
District hired Dana Schactman, who did
lack the required degree, it did so only
after two unsuccessful searches for a
qualified candidate. Because the position
needed to be filled, the Park District
hired Schactman on the condition that she
would pursue the required degree. The
fact that the Park District hired an
unqualified person for a job when there
were no qualified candidates available
does not mean that Schaffner herself is
qualified for the position. See Warfield
v. Lebanon Correctional Inst., 181 F.3d
723, 730 (6th Cir. 1999) ("Whether or not
others were qualified is usually not
generally relevant to the question of
whether the plaintiff was qualified.").

B.   Pretext
  Moreover, assuming, arguendo, that
Schaffner had established a prima facie
case, the Park District articulated four
reasons for its decision not to promote
Schaffner, and as discussed below,
Schaffner has failed to establish that
these reasons were pretextual. First, the
Park District states that it did not
promote Schaffner because she lacked the
required four-year degree and relevant
work experience. Again, Schaffner points
to the Park District’s prior hiring of an
unqualified person as evidence that her
own lack of qualifications was not the
real reason for not promoting her. Even
if the educational degree was not a
mandatory job requirement, that does not
address whether the Park District
honestly preferred to hire an individual
with such a degree. In addition,
Schaffner has not rebutted the Park
District’s assertions that she lacked the
administrative and supervisory experience
required for the position. The position
Schaffner sought involved overseeing
several programs and 12 to 14 employees.
In all her years with the Park District,
by Schaffner’s own admission she had
supervised only one to two other
employees and had overseen only one
program. This is not sufficient to
overcome the Park District’s proffered
reason that Schaffner was not
sufficiently qualified for the position
she sought.

  Second, the Park District stated that it
did not promote Schaffner because it
believed she was unable to work well with
others. Schaffner argues that there is a
genuine issue of material fact regarding
whether she could work well with others.
The district court agreed with her, based
on the affidavit of one of her co-workers
and the affidavits of several parents
whose children had participated in the
Kids’ Club. However, the issue is not
whether Schaffner worked well with
others, but whether the Park District
honestly believed that she did not. In
order to rebut the Park District’s
articulated reason, Schaffner must
present evidence that it did not believe
its own assessment. "[The employee’s]
perception of himself, however, is not
relevant. It is the perception of the
decision maker which is relevant." Dale
v. Chicago Tribune Co., 797 F.2d 458,
464-65 (7th Cir. 1986) (citation
omitted). See also Rummery, 250 F.3d at
557-58 (requiring plaintiff to present
evidence that employer did not believe
its own evaluation). The affidavits of
parents and of Schaffner’s coworkers
simply do not contradict whether the Park
District honestly believed Schaffner
worked well with others. The parents’ and
coworkers’ affidavits do not indicate
that they communicated their favorable
impressions to the Park District. The
testimony of Schaffner’s supervisors
indicates that, while they also had
favorable impressions of Schaffner’s
work, they had concerns about her ability
to work harmoniously with others.
Schaffner’s evidence does not indicate
that the Park District lied about this
assessment. Because Schaffner did
notpresent any evidence to contradict the
Park District’s honest, albeit possibly
mistaken belief (as opposed to the
underlying truth of that belief), she may
not overcome the Park District’s second
articulated reason for not promoting her.

  As its third reason for not promoting
Schaffner, the Park District argues that
her handwritten resume and cover letter
were unprofessional. Schaffner argues
that there was no specific requirement
regarding the form of applications, and
therefore the Park District’s third
proffered reason must be false. We
disagree. Holding otherwise would
essentially require all employers to
specify with exactitude the manner in
which resumes and cover letters should be
submitted. It is reasonable for an
employer to hire an applicant based on
the professional manner in which he
presents himself for consideration, or to
decide not to hire someone based on a
lack of professionalism. We have
repeatedly stated that we do not sit as a
super-personnel department over an
employer, and that well-worn maxim
applies here.

  Lastly, the Park District argues that it
did not promote Schaffner because it
hired a more qualified person. Schaffner
argues, however, that there is sufficient
evidence (namely her extensive experience
in working with children) that she was
more qualified than, or at least as
qualified as, Anderson. However, even
setting aside the degree requirement
(which Anderson satisfied), Anderson had
worked in a nearly identical job to that
of the desired position, running multiple
programs and supervising up to 20 staff
members. In contrast, while she did have
significant teaching experience,
Schaffner had run only one program and
supervised at most two other employees.
In any case, we reiterate that the
relevant inquiry is not whether Schaffner
was actually better qualified than
Anderson, but rather whether the Park
District lied about its reason./3

  Finally, Schaffner points to a number of
comments which she claims are evidence of
an animus to age and thus are relevant to
the issue of pretext. For example,
Schaffner points to some comments made on
a 1995 evaluation of her performance at
the Park District, such as: "shows lack
of enthusiasm for job, not very
energetic" and "seems very settled in job
and sometimes unwilling to continue
growing with the program." Without more,
such comments, even out of context, are
not age-related. See Fortier v. Ameritech
Mobile Communications, Inc., 161 F.3d
1106, 1113 (7th Cir. 1998) (finding that
statements such as needing "new blood" or
an employee with a "lot of energy,"
standing alone, do not raise an inference
of age discrimination). Schaffner also
points to the following comment, made on
the occasion of Schaffner’s purchase of a
new silver car: "Sharp car. You must have
bought it to match your hair." Such
comments are best described as stray
remarks, unrelated to the employment
decision in question, and thus
insufficient to support an inference of
pretext. See Schreiner v. Caterpillar,
Inc., 2001 WL 521429, * 2 (7th Cir. May
17, 2001) ("[s]tray workplace comments
unrelated to the alleged discriminatory
employment decision are not sufficient to
support an inference of
discrimination.").

III.   Conclusion

  Gail Schaffner did not raise a genuine
issue of material fact that would enable
her to establish either a prima facie
case under the ADEA, or that the Park
District’s proffered reasons were
pretextual. Therefore, we affirm the
decision of the district court to grant
summary judgment to the Glencoe Park
District.

FOOTNOTES
/1 In past years Schaffner was described as being
reliable and dependable, being well prepared and
organized, and having a good understanding of
children and their physical and social develop-
ment.

/2 It is undisputed that Schaffner did not apply for
the position of Program Supervisor in 1998.

/3 Schaffner had argued on appeal that if any one of
the Park District’s proffered reasons was pre-
textual, all of the proffered reasons are neces-
sarily contaminated and summary judgment is
precluded. Because we conclude that Schaffner
failed to present evidence that any of the rea-
sons were lies, we need not address this issue.